Banke, Presiding Judge.
The plaintiff below appeals a judgment rendered against him in a suit to recover fees allegedly owed to him for services performed in negotiating a subcontract for construction work. Appellant is represented pro se on appeal, as he was below, and chose not to include a transcript of the trial.
The enumerations of error all complain of the trial court’s resolution of factual matters. Held:
It is well settled that, absent a transcript, we are *677bound to assume that the trial judge’s findings are supported by competent evidence. Foster v. Housing Authority, 146 Ga. App. 12 (245 SE2d 349) (1978). Simmons v. Chambliss, 128 Ga. App. 218 (196 SE2d 183) (1973).
Argued March 5, 1979 —
Decided April 19, 1979.
Charles E. Littlejohn, pro se.
Glaze, McNally & Glaze, William R. McNally, Patrick J. Fox, for appellee.

Judgment affirmed.


Underwood and Carley, JJ., concur.